DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment filed 11 January 2021 is acknowledged.  Claims 1-107 have been cancelled.  Claims 108-128 have been added and are pending.

Applicant’s election without traverse of Group I, corresponding to new claims 108-128, in the reply filed on 11 January 2021, is acknowledged.  Applicant’s species election of a mixture that comprises only two major species of antibodies, wherein one of the antibodies comprises one or more partner-directing alterations and the other does not, wherein one of the antibodies comprises 147D, 170C, 173C, 220G (for IgG1) or 131S (for IgG2 or IgG4), 399R, and 409E in the HC and 131K, 160C, 162C, and 214S in the LC is also acknowledged.  The elected HC and LC correspond to SEQ ID NOS: 42 and 44.  
Applicant’s comments regarding unity of invention are acknowledged.  In view of those comments and in view of the more focused claim set provided, the search has been extended to all currently pending species.

Claims 108-128 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 03 April 2019 and 07 August 2020 have been considered.  Initialed copies of the IDSs accompany this Office Action.  
Benefit Claim
Applicant’s benefit claim of provisional application no. 62342167, filed 26 May 2016 in the Application Data Sheet filed 20 November 2018 at the time of entry into the national stage is acknowledged, as is Applicant’s preliminary amendment filed 20 November 2018 updating the first line of the Specification to reference that benefit claim.  The Filing Receipt mailed 08 May 2019 does not reflect this benefit claim.  The Examiner will attempt to obtain a corrected Filing Receipt, but it is Applicant’s responsibility to ensure that a corrected Filing Receipt issues.  Provisional application no. 62342167 filed 26 May 2016 appears to provide adequate written description support for the current claims.      

Specification
The disclosure is objected to because the Brief Description of the Drawings for Figure 21A does not include SEQ ID NOS for the Chain A and Chain B sequence fragments.  Appropriate correction is required.  
The disclosure is also objected to because it contains numerous hyperlinks.  Applicant may remove the active hyperlinks by deleting the “http://www” portion of each web address.  Appropriate correction is required.


Claim Objections
Claim 108 is objected to because of the following informality:  the EU numbering system used to define the recited amino acid positions should be expressly recited in the claim so that reference to the Specification is not needed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 126 and 127 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 126 depends from claim 123, which depends indirectly from claim 113.  Claim 113 permits partner-directing alterations in only one of the two antibodies.  But claim 126 recites that both antibodies comprise charged amino acids at various positions which serve as partner-directing alterations and as such is broader in scope than the claim from which it depends.  Claim 127 depends from claim 126 and so even though the claim does not expressly require partner-directing alterations by its recitation of charged amino acids at position 409 in both chain (wild-type IgG4 contains 409R), it is included in the rejection because of its dependency.  
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form (from claim 125, perhaps?), rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  



Claims 108-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 151-155 of copending Application No. 16347554 (pub’d as US20190276542; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the specification of the ‘554 indicates that the individual anti-CTLA-4 and anti-PD-1 antibodies in the antibody mixtures recited in copending claims 151-155 contain the same 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.



Allowable Subject Matter 
No claim is allowed.  

Applicant’s arguments provided in the Remarks filed 11 January 2021 in response to the Lack of Unity requirement are acknowledged.  Applicant’s arguments regarding the unpredictability that any given set of substitutions would reduce non-cognate HC/LC pairing to the extent observed with respect to specific combinations of charge-based substitutions and disulfide bond modifications is found convincing.  In view of that unpredictability and the results provided in the specification for the specific alterations required in the instant claims, a revised rejection over Enami (of record) in view of references describing similar charge-based alterations (e.g., Liu et al., J. Biol. Chem. 290(12): 7535-62 (March 2015)) (IDS) has not been made.    


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643  


/GARY JONES/Director, Technology Center 1600